PER CURIAM.
Defendant appeals his conviction of possession of, and trafficking in, controlled substances. We conclude that the amendment to the information did not prejudice the defendant, see State v. Anderson, 537 So.2d 1373, 1375 (Fla.1989); that the motion for mistrial with respect to the joint trial with the codefendant was correctly denied, see Johnson v. State, 355 So.2d 143 (Fla. 3d DCA), cert. denied, 362 So.2d 1054 (Fla.1978); and that there was sufficient evidence both with respect to the weight of the cocaine and with respect to the elements of conspiracy. See LaPolla v. State, 504 So.2d 1353, 1357 (Fla. 4th DCA 1987).
Affirmed.